Title: John Roane to Thomas Jefferson, 15 July 1810
From: Roane, John
To: Jefferson, Thomas


          
            Dear Sir,
            King William County 
                     July 15th 1810
          
            
		  
		  Without a personal acquaintance with you, it requires an apology for making the subjoin’d request, in answer to which, you may possibly feel some delicacy in expressing your opinion—I venture however to do so, in full confidence, that if you perceive any impropriety in a compliance, you’ll excuse an application, intended, if possible, to relieve many poor, but worthy people, from a disagreable state of anxiety, & perhaps considerable loss.
          Within this county, are about 10.000 acres of land held by the representatives of Wm & Mary College, which, were leased to the present tenants for lives, under stipulated annual rents—The College agent some time ago, proposed to sell those tenements in fee, to the present occupants, who, desirous to secure permanent habitations for their families, contracted to change the nature of their estates, provided good titles were made—It has been
			 doubted by some, whether
                  such titles could be made by that body; nevertheless the interest on the
			 purchase money has been demanded, in lieu of rent as heretofore paid—I have understood you were formerly a visitor of that Institution, & were also of opinion, from the charter, & other documents, that the land could not be sold in fee Simple, being specifically vested as a permanent fund, to guard against
			 deficiencies, which, might happen from injudicious speculation, or other contingencies often resulting from exchange of property—I feel not the most remote interest in the decision of this
			 question,
			 but as a friend to an honest, tho disquieted people, whose attys do not appear to have a clear conception of the case, & may from want of proper evidence, involve their clients in difficulties that might be avoided.
          Add to this, public seminaries have been too little attended to, or supported within our state, & if the main prop of that, be destroy’d by accident or otherwise, the education of our youth will operate a copious drain of Virginia wealth, an evil we already severely feel; to say nothing of the inconveniencies, which, men of moderate fortunes have to contend with in educating their children—I reluctantly approach a
			 character on such a topick, who, no doubt has enough to occupy his useful mind, but tender my wishes to be also useful tho’ on a small scale, as my apology for asking whatever information you may
			 think proper to furnish, relative to the right of disposal, & power to make safe titles—The observations you make, will only be used as an index to authorities, if any, which tend to guard
			 individuals against being entrap’d, by improper payments, under insecure titles, who are very 
                     badly prepared to make such advances; & less capable to retrieve by tedious law suits whatever may be erroneously paid—
          An answer directed to Ayletts P.O, Via Richmond will be speedily & thankfully receiv’d
          
            I am Dr Sir with sentiments of the highest respect Your Most Obdt Servt
            
                  
               John Roane
          
        